Citation Nr: 1433595	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to September 27, 2005, entitlement to a compensable disability rating for hemorrhoids.

2.  From September 27, 2005, entitlement to a disability rating in excess of 10 percent for hemorrhoids.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 through April 1969 and from October 1969 through October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted an increased disability rating of 10 percent for hemorrhoids, effective from September 27, 2005, and denied the Veteran's claim for a TDIU.  The Veteran subsequently perfected a timely appeal in which he asserted that he was entitled to a higher initial disability rating for hemorrhoids and a TDIU.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a June 2010 hearing that was held at the RO.  A transcript of this testimony is associated with the claims file.

In August 2010, the Board remanded this matter for further claims development, to include affording the Veteran new VA examinations of his hemorrhoids and other service-connected disabilities and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  As to the issue relating to the Veteran's hemorrhoids, the Board is satisfied that the directed development action has been performed and is prepared to proceed with its de novo consideration of that issue.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Regarding the issue of the Veteran's entitlement to a TDIU, however, the Board finds that further claims development is needed for the reasons discussed more fully below.

The Board observes that this appeal also initially included the issues of the Veteran's entitlement to service connection for a bilateral shoulder disorder and right leg and knee disorder; whether new and material evidence was received to reopen a claim for service connection for a respiratory disorder, and if so, whether service connection for that disability was warranted; and an initial disability rating in excess of 10 percent for right wrist carpal tunnel syndrome.  These issues were adjudicated fully by the Board in August 2010, and as such, do not remain before the Board on appeal.

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 28, 2005, the Veteran's hemorrhoids were not frequently recurring, large or thrombotic, irreducible, and productive of excessive redundant tissue.

2.  From June 28, 2005, through February 6, 2006, the Veteran's hemorrhoids were manifested by discomfort, persistent bleeding, and a small fissure; however, were not manifested by any fecal leakage, absorbent materials, involuntary bowel movements, or anemia.

3.  From February 7, 2006, the Veteran's hemorrhoids have been manifested by discomfort and persistent bleeding, and from October 2008, were also manifested by occasional and slight fecal leakage; during that period, however, the Veteran's hemorrhoids have not required the use of absorbent materials and have not been productive of occasional or frequent involuntary bowel movements, anemia, or fissures.

CONCLUSIONS OF LAW

1.  Prior to June 28, 2005,the criteria for a compensable disability rating for hemorrhoids have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 and 7336 (2013).

2.  From June 28, 2005, through February 6, 2006, the criteria for a 20 percent disability rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 and 7336 (2013).

3.  From February 7, 2006, the criteria for a disability rating in excess of 10 percent for hemorrhoids have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 and 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2005 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for increased disability rating.  A March 2006 letter consistent with Dingess included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were readjudicated in various supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  The VCAA notice provided in this case was legally sufficient; hence, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, VA treatment records, identified and pertinent private treatment records, and hearing transcript have been obtained and associated with the record.  VA examinations were conducted throughout the appeal period.  Additionally, the Veteran has not contended that his disability has worsened since he was last examined in June 2011 such as to warrant the scheduling of a new VA examination.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, as noted above, the Veteran presented testimony in a hearing before the undersigned Acting Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the June 2010 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings for Hemorrhoids

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and a new claim seeking an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for increase was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's claim seeking a higher disability rating for his service-connected hemorrhoids was received in September 2005.  As such, the Board's primary focus for the disabilities considered in relation to this appeal will be upon the evidence pertinent to the severity of his hemorrhoids since September 2004.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's hemorrhoids have been rated in accordance with the criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, which pertains to disabilities due to external or internal hemorrhoids.  Under those criteria, a 10 percent disability rating is assigned for disabilities marked by hemorrhoids which are frequently recurring, large or thrombotic, irreducible, and productive of excessive redundant tissue.  A maximum schedular 20 percent disability rating is assigned where the evidence shows hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In evaluating the Veteran's hemorrhoids, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional applicable criteria are available under 38 C.F.R. § 4.114, DC 7332, which provides the criteria for rating disabilities of the rectum and anus due to impairment of sphincter control.  Under DC 7332, a 10 percent disability rating is appropriate for constant slight, or occasional moderate fecal leakage.  A 30 percent disability rating is assigned for disabilities marked by occasional involuntary bowel movements which necessitated wearing a pad.  A 60 percent disability rating is awarded for disabilities marked by extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent disability rating is warranted where the evidence shows complete loss of sphincter control.  As discussed below, the evidence appears to indicate some degree of diminished sphincter control which has resulted from the Veteran's hemorrhoids.  To that extent, the Board has also considered whether a disability rating in excess of 10 percent is warranted under DC 7332.  The Board finds no other rating criteria which are applicable in this case.

The pertinent evidence includes records for VA treatment received by the Veteran from September 2004 through April 2013.  Nonetheless, these records do not indicate inpatient or outpatient treatment devoted to the Veteran's hemorrhoids.

During a June 2005 VA examination, the Veteran reported that he had normal sphincter control and denied experiencing fecal leakage or requiring the use of absorbent material.  He did, however, report frequent bleeding which occurred three times per week.  During a physical examination of the anus and rectum, the examiner noted the presence of a small fissure which was bleeding.  Also, non-swollen and non-bleeding hemorrhoids were seen which impaired the Veteran's ability to sit for long periods.  There was no evidence of fecal leakage or anemia, and the lumen, rectum, and anus were all normal in appearance.

In his September 2005 claim, the Veteran alleged that his hemorrhoids were causing discomfort which prevented him from sitting comfortably and that he was required to sit on a donut shaped cushion for comfort.  He indicated that he was able to sit for only short periods.

During a VA examination performed in February 2006, the Veteran continued to report good sphincter control, but occasional fecal leakage which occurred once or twice a year.  Still, he continued to deny requiring absorbent materials.  He also reported occasional bleeding from his hemorrhoids once per week and lasting for periods of one to two days.  During physical examination, the examiner noted no evidence of fecal leakage.  The lumen was normal in appearance, but demonstrative of decreased sphincter strength.  There was no evidence of anemia or hemorrhoids.  Large hemorrhoidal skin tags with prominent hemorrhoidal veins, though with minimal bleeding, were seen.

In his December 2006 Notice of Disagreement, the Veteran stated that his hemorrhoids were painful and bleeding and were recurring frequently.  He stated that he was unable to drive for more than 30 to 40 minutes due to discomfort from his hemorrhoids and that this contributed to his claimed unemployability.

During re-examination of the Veteran's hemorrhoids in October 2008, the Veteran still reported having sphincter control, but reported that he was experiencing occasional soilage due to redundant skin tissue.  Nonetheless, the Veteran continued to deny needing absorbent materials.  He reported bleeding two or three times a month after hard stools.  A physical examination revealed no evidence of fecal leakage, anemia, or fissures.  There was no evidence of anemia.  A cluster of old shriveled hemorrhoidal tissue was seen.  There was no evidence of current bleeding, although the tissue was notably fragile.

In his June 2010 hearing testimony, the Veteran stated that his hemorrhoids were worsening.  He elaborated that he was unable to sit in one place for long periods and that the hemorrhoids were bleeding twice a week following bowel movements.  He stated further that he was required to sit on a donut-shaped cushion while driving or riding in cars.  He continued to deny requiring adult diapers or other absorbent materials, but, stated that he was sometimes required to change his underwear.  It is unclear as to whether he was required to do so due to fecal leakage or bleeding.

During a June 2011 VA examination, the Veteran reported that he was required to hurry to the restroom following physical exertion because exertion promoted fecal evacuation.  He reported that he had accidental leakage in his clothing approximately once per month, but continued to deny needing absorbent materials.  The Veteran also reported regularly seeing blood in his stool.  A rectal examination revealed non-inflamed large hemorrhoids which were non-tender and not swollen or prominent.  Sphincter tone was good.  It was unclear as to whether fecal leakage was observed, as stains were noted but the examiner was unable to discern whether they were from leakage or incomplete cleaning after evacuation.  The prostate appeared to be enlarged.  No fissures were observed and there was no evidence of anemia.  The examiner opined that the Veteran's hemorrhoid was stable.

Overall, there is simply no evidence in the record which shows that the Veteran's hemorrhoids had worsened prior to his June 2005 VA examination.  To that extent, there is no basis upon which to award a higher disability rating for the Veteran's hemorrhoids for any period before that examination.

As noted above, however, the June 2005 VA examination shows that the Veteran's hemorrhoids were bleeding.  Indeed, according to the Veteran's reported history, which is not contradicted by contrary evidence or prior inconsistent statements, such bleeding was frequent, occurring three times per week.  Additionally, an examination of the anus and rectum performed at that time revealed the presence of a small fissure which was bleeding.

Subject to the above, the Board notes that a subsequent VA examination performed in February 2006 showed that the Veteran was still experiencing frequent bleeding from his hemorrhoids; however, there was no evidence of ongoing fissures.  Similarly, the February 2006 examination did not reveal any evidence of anemia.  Subsequent re-examination of the Veteran's hemorrhoids performed in October 2008 and June 2011 also did not reveal any evidence of fissures or anemia.

Overall, the evidence shows that, for the period from June 28, 2005 through February 6, 2006, the Veteran's hemorrhoids were productive of persistent bleeding and a small fissure.  Accordingly, the Board finds that the criteria for a 20 percent disability rating under DC 7336 were met for that period.

The subsequent examination performed on February 7, 2006 indicates that the previously noted fissure had resolved, as there was no evidence of a fissure during that examination.  Indeed, re-examinations performed in October 2008 and June 2011 continued to show no evidence of a fissure.  Additionally, these examinations continued to show no evidence of a secondary anemia.  Under the circumstances, the Board concludes that the criteria for a disability rating higher than 10 percent pursuant to DC 7336 have not been met for any period from February 7, 2006.

As noted above, the Board has also considered application of DC 7332.  In that regard, the Veteran first reported occasional fecal leakage which occurred once or twice per year during his February 2006 VA examination.  Indeed, the Veteran continued to report fecal leakage during his October 2008 and June 2011 VA examinations.  According to the Veteran, such episodes where increasing in frequency, as he reported during his June 2011 examination that he was having leakage once per month.  Still, the Veteran has consistently denied ever requiring the use of an absorbent pad.  Moreover, although the evidence indicates that the Veteran has had episodes of leakage, the evidence does not show that the Veteran has had extensive leakage or fairly frequent involuntary bowel movements, much less, complete loss of sphincter control.

In the absence of any leakage prior to the February 2006 VA examination, the criteria for a disability rating under DC 7332 is not warranted for any period before February 7, 2006.  Toward that end, DC 7332 does not assist the Veteran in obtaining a compensable disability rating prior to June 28, 2005, or a disability rating in excess of 20 percent during the period from June 28, 2005 through February 6, 2006.  Similarly, for the period from February 7, 2006, the criteria for a rating higher than 10 percent under DC 7332 are also not met, given the absence of evidence showing the use of absorbent materials, extensive leakage, fairly frequent involuntary bowel movements, or complete loss of sphincter control. 

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether consideration of an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found as being inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's hemorrhoids have presented an exceptional disability picture which renders inadequate the available schedular ratings.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology associated with the Veteran's hemorrhoids.  As discussed above, higher disability ratings are available under the applicable diagnostic codes; however, the Veteran's hemorrhoids have not been productive of the manifestations required for a higher disability rating.  As such, it cannot be said that the available schedular ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's service-connected hemorrhoids, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence does not support the assignment of a compensable disability rating for hemorrhoids prior to June 28, 2005 or the assignment of a disability rating in excess of 10 percent for the period from February 7, 2006.  The evidence does, however, support the assignment of a higher 20 percent disability rating for the period from June 28, 2005 through February 6, 2006.  To that limited extent only, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to June 28, 2005, a compensable disability rating for hemorrhoids is denied.

From June 28, 2005, to February 6, 2006, a 20 percent disability rating for hemorrhoids is granted subject to the laws and regulations governing the payment of monetary benefits.

From February 7, 2006, a disability rating in excess of 10 percent for hemorrhoids is denied.


REMAND

In relation to the Veteran's claim for a TDIU, the Board notes that service connection is presently in effect for the Veteran for ischemic heart disease, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; hemorrhoids, rated as 10 percent disabling; and right carpal tunnel syndrome, rated as 10 percent disabling.  As noted above, the Board remanded the matter in August 2010 to afford the Veteran VA examinations of each of his service-connected disabilities in order to determine whether any of the Veteran's disabilities, acting alone or in conjunction with other service-connected disabilities, rendered the Veteran unable to secure or follow a substantially gainful occupation.  Pursuant to the Board's remand, the Veteran was afforded a VA heart examination in March 2011 and a series of VA examinations in June 2011 which included another heart examination, but also included examinations of the Veteran's hemorrhoids, diabetes, and right carpal tunnel syndrome.

During the March 2011 heart examination, the VA examiner confirmed the Veteran's previous diagnosis of ischemic heart disease but did not offer an opinion as to whether the Veteran's ischemic heart disease rendered him unable to secure or follow a substantially gainful occupation.  During re-examination of the heart in June 2011, the VA examiner apparently confirmed again that the Veteran had ischemic heart disease, but added in an addendum opinion an additional diagnosis of cardiomyopathy.  In the addendum, the June 2011 VA examiner opined that the Veteran was unable to maintain employment in today's job market because of his questionable ability to respond to stressful situations and to maintain stamina throughout the day.

In July 2012, the RO sought clarification as to whether the Veteran's cardiomyopathy was caused by his ischemic heart disease, and if not, whether the Veteran's ischemia contributes to his inability to maintain gainful employment.  The claims file was provided to a different VA examiner than the one who provided the favorable June 2011 opinion.  Upon review of the claims file, the July 2012 examiner opined that the Veteran did not have ischemia, and as basis for that opinion, referred to a July 2010 study which apparently showed no evidence of ischemia.  Notably, however, the July 2012 examiner does not include in his rationale any discussion of previous diagnoses of ischemic heart disease in the record; nor does he provide any explanation as to why he disagreed with these previous diagnoses.  In the absence of such a discussion, the Board finds that the July 2012 negative heart opinion is incomplete.

Additionally, the Board notes that the June 2011 VA examinations of the Veteran's hemorrhoids, diabetes, and right carpal tunnel syndrome contain findings concerning the Veteran's level of functioning.  These examination reports, however, do not provide any express opinions as to what impact, if any, these service-connected disabilities have upon the Veteran's employability.  In the absence of such opinions, the June 2011 examination reports are also incomplete and do not permit the Board to make a finding as to whether the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected disabilities.  

Under the circumstances, the issue of the Veteran's entitlement to a TDIU must be remanded again so that the Veteran may be afforded a new VA examination of his service-connected ischemia, diabetes, hemorrhoids, and right carpal tunnel syndrome.  During this examination, the examiner should particularly note the extent of functional impairment resulting from each of the Veteran's service-connected disabilities, and, whether any of these disabilities, either acting alone or in conjunction with other service-connected disabilities, render the Veteran incapable of securing or following a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his heart, diabetes, hemorrhoids, and right carpal tunnel syndrome since April 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his service-connected disabilities, to determine whether they render him incapable of securing or following a substantially gainful occupation. The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his heart, diabetes, hemorrhoids, and right carpal tunnel syndrome since April 2013.
 
2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  The Veteran should be afforded a VA examination, with an appropriate VA examiner, to determine all manifestations associated with his service-connected ischemia, diabetes, hemorrhoids, and right carpal tunnel syndrome.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should presume that the Veteran was exposed to herbicides during his active duty service.

All appropriate tests and studies deemed necessary by the examiner should be performed.  Upon review of the record and interview and examination of the Veteran, the examiner should express all findings of any manifestations of the Veteran's service-connected ischemia, diabetes, hemorrhoids, and right carpal tunnel syndrome.

The examiner should also provide opinions as to each of the following questions:

a)  Has the Veteran been diagnosed correctly with ischemia, and if so, would the Veteran's ischemia prevent the Veteran from securing or following a gainful occupation?

b)  Has the Veteran been diagnosed correctly with cardiomyopathy, and if so, is the cardiomyopathy a result of the Veteran's ischemia and/or active duty service, to include his presumed in-service exposure to herbicides?

c)  If you agree that the Veteran has cardiomyopathy and believe that the cardiomyopathy was a result of the Veteran's ischemia and/or active duty service, would the cardiomyopathy prevent the Veteran from securing or following a gainful occupation?

d)  If you disagree with previously rendered diagnoses of ischemia and/or cardiomyopathy, explain why you disagree with these previous diagnoses and provide an alternate diagnosis pertinent to the Veteran's heart.

e)  For each diagnosis other than ischemia and cardiomyopathy, provide an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability)  that the diagnosed disorder is a result of the Veteran's active duty service, to include his in-service herbicide exposure, or a result of the Veteran's ischemia and/or cardiomyopathy.

f)  For each diagnosis other than ischemia and cardiomyopathy, provide an opinion as to whether the diagnosed heart disorder prevents the Veteran from securing or following a gainful occupation.

g)  Do the Veteran's diabetes, hemorrhoids, and/or right carpal tunnel syndrome prevent the Veteran from securing or following a gainful occupation?

Any and all opinions must be accompanied by a complete rationale which includes a full discussion of all applicable medical principles and pertinent evidence in the claims file, to include the diagnoses and opinions expressed in the previous VA examinations, VA treatment records, and service treatment records.  If the examiner is unable to reach an opinion as to any of the foregoing questions without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence or information would be useful in rendering the requested opinion.

The examiner's findings, opinions, and full discussion of all supporting rationale should be expressed in a typewritten and legible report.
 
4.  If the Veteran fails to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the Veteran's claim for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


